COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Ex parte Alan Nelson Crotts

Appellate case number:      01-18-00666-CR

Trial court case number:    13-CCR-165781

Trial court:                County Court at Law No. 3 of Fort Bend County

        We abated this appeal and remanded the case to the trial court for appellant to
obtain a signed order on his application for a writ of habeas corpus, and for the trial court
to enter findings of fact and conclusions of law and execute a certification of appellant’s
right to appeal. The trial court clerk has filed supplemental clerk’s records containing the
trial court’s order denying appellant’s application for a writ of habeas corpus, the trial
court’s findings of fact and conclusions of law, and a certification of appellant’s right to
appeal stating that appellant “has the right to appeal.” Accordingly, we reinstate the case
on the Court’s active docket.
       Appellant’s brief will be due within 30 days of the date of this order. See TEX.
R. APP. P. 31.1(a), 38.6(a). Appellee’s brief will be due within 20 days of the date the
appellant’s brief is filed. See id. TEX. R. APP. P. 31.1(a), 38.6(b).
       It is so ORDERED.

Judge’s signature: /s/ Julie Countiss
                    Acting individually       Acting for the Court

Date: __April 11, 2019__